--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.8.1


AMENDMENT TO TRUST AGREEMENT
 
Amendment to Trust Agreement dated as of May 3, 2012 by and between Appleton
Papers Inc. (the "Company") and State Street Bank and Trust Company ("Trustee").
Capitalized terms not defined herein have the meanings ascribed to them in the
Agreement.
 
WHEREAS, the Company and the Trustee are parties to a Trust Agreement, dated
September 6, 2001, and effective as of June 1, 2001, as amended (the
"Agreement"), pursuant to which State Street Bank and Trust Company was
appointed and agreed to serve as Trustee of the Appleton Papers Inc. Employee
Stock Ownership Trust;
 
WHEREAS, the Company and the Trustee desire to amend the Agreement as set forth
herein.
 
NOW, THEREFORE, pursuant to Section 8.1 of the Agreement, the Company, through
the action of its Board of Directors, hereby amends the Agreement, as follows:
 
Section 4.11 of the Agreement is hereby amended and restated in its entirety as
follows:
 
    "(a) As a material part of the consideration for the agreement of the
Trustee to perform services under this Trust Agreement, except as provided in
Paragraph (d), the Employers agree to indemnify, defend, reimburse and hold
harmless the Trustee and each past, present and future officer, director,
employee, and controlling person of the Trustee within the meaning of either
Section 15 of the Securities Act of 1933, as amended, or Section 20 of the
Securities Exchange Act of 1934, as amended (each, an "Indemnified Party", and
collectively, the "Indemnified Parties"), to the fullest extent lawful from and
against any and all losses, claims, damages, liabilities, costs and expenses (or
actions in respect thereof), joint or several, arising out of the Trust
Agreement or to which such Indemnified Party may be subject by reason of the
execution by the Trustee of its duties under this Trust Agreement and any
actions taken or omitted to be taken by an Indemnified Party in connection with
the Trust Agreement; and incident or related thereto, the Employers agree to pay
any reasonable and documented legal or other expenses incurred by the
Indemnified Parties in respect of the subject matter of this Section 4.11,
including but not limited to reasonable costs of investigation and preparation
and reasonable attorneys' fees, disbursements and other charges, and the
aggregate amount paid in connection with, incident to, or in settlement or
compromise of any actions, suits, or other legal proceedings or governmental
investigations relating to any of the foregoing (collectively, "Proceedings"),
or claims to which an Indemnified Person may become subject under any statute or
common law or otherwise relating to any of the foregoing (any and all of the
foregoing being referred to as "Losses"); provided, however, that the Employers
shall not be liable for any amounts paid in settlement or compromise which have
not been previously authorized and approved in writing by the Employers (which
authorization and approval shall not be unreasonably withheld). To the extent
permitted by ERISA, if for any reason the Employers shall be unable, or fail, to
satisfy any of their financial obligations as provided under this Section 4.11
in a timely manner, then such obligations shall be paid by the Trust Fund that
funds benefits under the Plan. In the event that an indemnity payment is made
from the Trust Fund, the Employers, in their discretion, may reimburse the Trust
Fund.
 
    (b) The Employers hereby agree that, in the event a court of competent
jurisdiction holds that indemnification pursuant to this Section 4.11 is
unavailable to any Indemnified Party or insufficient to fully indemnify, defend,
reimburse and hold harmless any Indemnified Party against all Losses, the
Employers shall to the extent permitted by ERISA contribute to the aggregated
Losses such amount as shall be consistent with the Employers' obligation set
forth in this Section 4.11 to indemnify fully the Indemnified Parties.
 
    (c) In the event any Proceeding shall be instituted involving any
Indemnified Party, the Trustee or such Indemnified Party shall promptly notify
the Employers of the commencement thereof, although failure to do so will not
relieve the Employers from any liability they have hereunder or otherwise,
except to the extent the Employers are prejudiced by such failure. Thereafter,
the Employers will be entitled to participate therein and, to the extent that
they may wish, to assume the defense of the Proceeding (in which case the
Employers shall not be responsible for the fees and expenses of any separate
counsel retained by any Indemnified Party except as provided in the following
paragraph), with counsel reasonably satisfactory to such Indemnified. Party. In
the event that the Employers assume the defense of any Proceeding, the Employers
will pay all reasonable costs and expenses of the defense and preparation for
such Proceeding as such costs and expenses are incurred.
 
The Employers shall pay in advance of the final disposition of any Proceeding
and shall reimburse each Indemnified Party for all reasonable costs and expenses
that such Indemnified Party incurs in connection with any Proceeding, including
(but not limited to) reasonable attorneys' fees and expenses, costs of
investigation, of testifying in any hearing, of responding to discovery
proceedings, and of consulting with the Employers or the attorneys for the
Employers as and when these costs are incurred; provided, however, attorneys'
fees and related expenses shall be advanced to an Indemnified Party only if the
Indemnified Party agrees in writing with the Employers to repay, and provides
evidence reasonably satisfactory to the Employers of the Indemnified Parties'
ability to repay, such advanced amounts to the Employers in the event it is
determined pursuant to Paragraph (d) below that the Indemnified Party is not
entitled to indemnification. Each Indemnified Party shall have the right to
employ its own counsel in any Proceeding, and the reasonable fees and expenses
of one such counsel for such Indemnified Party shall be paid by the Employers as
they are incurred, if (i) such Indemnified Party has been advised by such
counsel that there are legal defenses available to it which are different from
or in addition to defenses available to Employers and such legal defenses
conflict with the defenses available to the Employers, in which event the
Employers shall not have the right to assume the defense of the Proceeding on
behalf of such Indemnified Party; (ii) such Indemnified Party has been advised
by such counsel that there is or could reasonably be expected to be a conflict
of interest by reason of having common counsel in any such Proceeding, in which
event the Employers shall not have the right to assume the defense of the
Proceeding on behalf of such Indemnified Party; (iii) the Employers shall not
have assumed the defense of the Proceeding and employed counsel reasonably
satisfactory to such Indemnified Party within fifteen (15) days after the
receipt by the Employers of notice of commencement of the Proceeding; or (iv)
the employment of such counsel has been authorized in writing by the Employers
in connection with the defense of the Proceeding; provided, however, that
Employers shall not be obligated to pay the fees and expenses of more than one
counsel (selected by a plurality of the Indemnified Parties) for all Indemnified
Parties in any jurisdiction with respect to any single Proceeding.
 
 
1

--------------------------------------------------------------------------------

 
    (d) The Employers shall not be liable under this Section 4.11 for any losses
which are finally judicially determined to have been caused primarily from the
negligence, bad faith or willful misconduct of the respective Indemnified Party.
For the purposes of this agreement, the term "negligence" means a material
departure from standards of ordinary care applicable to a person with
demonstrated expertise in rendering professional services similar to the
services to be performed by the Trustee as set forth in the Trust Agreement.
 
Notwithstanding the foregoing provisions of this Paragraph (d), to the extent
that the Trust owns more than 40% of the outstanding capital stock of
Paperweight Development Corp., the Employers shall not be liable under this
Section 4.11 for a Loss (i) to the extent that the Loss with respect to which
any of the Indemnified Parties shall seek indemnification is held by a court of
competent jurisdiction, in a final judgment from which no appeal can be taken,
to have resulted either from the gross negligence, willful misconduct or breach
of fiduciary duty under ERISA by one or more of the Indemnified Parties, or (ii)
to the extent any loss, cost, expense or damage, including attorneys' fees,
incurred in connection with the settlement of a claim against an Indemnified
Patty is determined pursuant to a proceeding mutually consented to by the
relevant Indemnified Party and the Employers (which consent shall not be
unreasonably withheld) to have resulted from the gross negligence, willful
misconduct or breach of fiduciary duty under ERISA by one or more Indemnified
Party. In the event that it has been determined that the right of
indemnification is not available in accordance with the provisions of this
paragraph (d), any costs and expenses, including attorneys' fees, that have been
paid to or advanced on behalf of an Indemnified Party in connection with such
matter shall be repaid by the Indemnified Parties to the Employers as soon as
practical after such determination.
 
    (e) The Employers agree that, in the event any governmental or private
department, bureau, commission or regulatory authority, including without
limitation, any agency of the United States of America or of any state, a
committee of the Congress of the United States of America or of the legislature
of any state, or a stock exchange or other entity having similar investigative
or regulatory authority, shall (i) investigate any Indemnified Party; or (ii)
require any Indemnified Party to respond to procedures designed to discover
information, in either case, regarding, in connection with, or by any reason,
the performance of services rendered by the Indemnified Party pursuant to the
Trust Agreement, the Trust or the Plan, the Indemnified Party shall have the
right to employ separate counsel in connection therewith, and the reasonable
fees and expenses of such counsel shall be paid by Employers as they are
incurred,
 
    (f) The provisions contained in this Section 4.11 shall survive the
completion of professional services rendered by the Trustee or termination of
services of the Trustee under the Trust Agreement, the Trust or the Plan, and
shall be in addition to any other liability which the Employers may otherwise
have to the Trustee and shall inure to the benefit of the heirs, personal
representatives, successors and assigns of each Indemnified Party.
 
    (g) The parties agree that, in the event a court of competent jurisdiction
holds that any part of this Section 4.11 is invalid or unenforceable, the
remaining provisions of this Section 4.11 shall remain in full force and effect
as if the provisions held invalid or unenforceable were never a part hereof.
 
    (h) The Employers shall not effect any settlement or release from liability
in connection with any matter for which an Indemnified Party would be entitled
to indemnification from the Employers, unless such settlement or release
contains a release of the Indemnified Parties reasonably satisfactory in form
and substance to the Trustee. The Employers shall not be required to indemnify
any Indemnified Party for any amount paid or payable by such party in the
settlement or compromise of any claim or action without the Employers' prior
written consent.
 
    (i) Prior to entering into any agreement or arrangement with respect to, or
effecting, any (i) merger, statutory exchange or other business combination or
proposed sale, exchange, dividend or other distribution or liquidation of all or
a significant proportion of its assets, or (ii) significant recapitalization or
reclassification of its outstanding securities that does not directly provide
for the assumption of the obligations of the Employers set forth in this Section
4.11, the Employers will notify the Trustee in writing thereof (if not
previously so notified) and, if requested by the Trustee, shall arrange in
connection therewith alternative means of providing for the obligations of the
Employers set forth herein, including the assumption of such obligations by
another party, insurance, surety bonds or the creation of an escrow, in each
case in an amount and upon terms and conditions reasonably satisfactory to the
Trustee.
 
    (j)The indemnity, reimbursement, contribution and other obligations and
agreements of the Employers set forth herein shall apply to any modifications of
this Section 4.11, shall be in addition to any liability which the Employers may
otherwise have, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Employers and
each Indemnified Party."
 
Except as set forth herein, the provisions of the Trust Agreement shall survive
in full force and effect in accordance with their terms.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS.]

 
2

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Amendment to Trust Agreement to
be executed as of the day and year first written above.
 
 
APPLETON PAPERS INC.
       /s/ Thomas Ferree 
Name:
Thomas Ferree
Title:
Senior Vice President Finance - CFO

 
 
Pursuant to Section 8.1 of the Agreement, the Trustee hereby consents to this
Amendment to Trust Agreement set forth above as of the day and year first
written above.
 
 
STATE STREET BANK AND TRUST COMPANY
       /s/ Sydney Marzeotti
Name:
Sydney Marzeotti
Title:
Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

3